Citation Nr: 1613080	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-36 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD), to include depressive disorder, currently rated 30 percent disabling prior to March 22, 2013 and 50 percent disabling from that date.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to September 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied entitlement to an increased rating for PTSD to include depressive disorder, then rated 30 percent.

In February 2013, the Board remanded the claim for additional development.  For the reasons indicated below, the agency of original jurisdiction (AOJ) complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In April 2013, the AOJ increased the rating to 50 percent, effective March 22, 2013, creating a staged rating as indicated on the title page.  The Veteran continues to seek a higher rating for his PTSD to include depressive disorder.

The issue of entitlement to a TDIU is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Prior to March 22, 2013, the symptoms and overall impairment caused by the Veteran's PTSD to include depressive disorder more nearly approximated occupational and social impairment with reduced reliability and productivity.

2.  Throughout the appeal period, neither the symptoms nor overall impairment caused by the Veteran's PTSD to include depressive disorder more nearly approximated occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent have been met for PTSD to include depressive disorder prior to March 22, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014) 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The criteria for an evaluation higher than 50 percent have not been met for PTSD to include depressive disorder throughout the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, DC 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The RO sent a letter to the Veteran April 2010, prior to the initial adjudication of his claim, giving him proper notice in satisfaction of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice informed him of the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  

Next, VA has a duty to assist the Veteran in the development of claims. This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All pertinent, identified medical records have been obtained and considered.  Specifically, private treatment records and records from VA have been obtained. The Veteran was afforded VA mental health examinations in January 2010 and March 2013.  There is no argument or indication that the examinations are inadequate.  Rather, as indicated in the discussion below, these examinations were adequate because it they were based on consideration of the Veteran's prior medical history and examinations and also described his PTSD in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Veteran had an opportunity to provide additional information or evidence, and he filed statements in support of his claims.  There is no indication of available, pertinent outstanding evidence. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  As noted above, the Veteran is currently in receipt of staged ratings of 30 and 50 percent for his PTSD to include depressive disorder.

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130, certain mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9411.

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  In addition to the symptoms listed in the rating schedule, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). The DSM provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).

Based on all lay and medical evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that he is entitled to a rating of 50 percent prior to November 22, 2013 because the symptoms and overall impairment caused by his PTSD prior to that date most nearly approximate occupational and social impairment with reduced reliability and productivity.

The Veteran reported disturbances of motivation and mood in a November 2009 statement, referring to stress at work.  A statement from his wife submitted from the same time testifies as to the same.  In December 2009, the Veteran's employer at the time discussed mood swings in a statement, and a statement from D.A. a friend, noted that the Veteran was stressed, isolated, and upset.  The Veteran's first VA examination was in January 2010.  He stated that he had irritation and trouble focusing or concentrating, and a physiological reaction to stressful situations at work.  The examiner noted a logical and coherent thought process and mild short term memory impairment.  A GAF score of 53 was assigned, and the examiner stated that the Veteran had moderate to considerable symptoms and impairment.  He also stated that the Veteran acknowledged avoidance behavior, exaggerated startle responses, flashbacks twice per week, and hypervigilance.

The Veteran submitted an April 2010 report from private counselor S.M.  He reported sleep disturbances, hypervigilance and paranoia, difficulty with relationships, exaggerated startle response, and irritability.  The Veteran stated that he could not quit his job because it was the only job for which he is qualified, and cannot use his computer science degree due to his concentration problems.  A June 2010 letter from the Veteran's employer stated that the Veteran quit due to unspecified medical problems.

In April 2011, the VA began receiving mental health treatment through VA.  See April 19, 2011, initial evaluation (noting euthymic mood, sleep disturbances, avoidance behavior, irritability, sleep impairment, and anxiety and depression).  He was assigned a GAF score of 60 in a May 2011 session.  In August 2012, he reported problems with sleep, anger, memory, concentration, and occasional isolation.  The following month he denied any suicidal or homicidal ideation, and discussed his anger problems.  In October 2012, a social worker noted moderate subjective distress clearly present but still manageable; moderate impact and definite impairment in social functioning, but with many aspects of social functioning still impact; and severe, marked impairment occupationally, with few aspects of occupational/other important functioning still intact.  Overall, she diagnosed the severity level of the Veteran's PTSD as moderate.  In November 2012 he again discussed his anger and sleep impairment.  Then, in December 2012, he recounted a recent event where he viewed what turned out to be restaurant employee as a threat, and tried to protect his wife.  In February 2013, the Veteran discussed receiving an award as Member of the Year for North Carolina Masons and improved relationships with family, and also noted that he still has trust issues.

The Veteran's most recent VA examination was in March 2013.  The examiner stated that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner noted depressed mood and anxiety, chronic sleep impairment, mild memory loss, flattened affect, and disturbances of motivation and mood.  The examiner also stated that the Veteran's symptoms do not prevent him from maintaining gainful employment.  A GAF score of 50 was assigned.

The above evidence reflects that the symptoms and overall impairment caused by the Veteran's PTSD most nearly approximated occupational and social impairment with reduced reliability and productivity, with symptoms such as disturbances in motivation and mood, impairment of memory, difficultly in establishing relationships, and concentration issues, prior to March 22, 2103 as well as from that date.  A uniform 50 percent rating is therefore warranted for the Veteran's PTSD. 

A rating higher than 50 percent is not, however, warranted for the Veteran's PTSD at any point throughout the appeal period.  The Board notes that the evidence reflects some symptoms that are contemplated by a rating of 50 percent or higher, such as impaired impulse control, difficulty in adapting to stressful circumstances, and the GAF scores of 53 and 50, which indicates serious symptoms or impairment.  However, even considering these symptoms, the preponderance of the above evidence reflects that the Veteran's overall disability picture does not more nearly approximate the criteria for a 70 percent rating.  The Veteran does not have symptoms such as suicidal or homicidal ideation; obsessive rituals; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse; spatial disorientation; and neglect of personal appearance and hygiene.  The Veteran has maintained relationships with his wife and children, and has socialized to varying degrees.  He does not have an inability to establish and maintain relationships.  While severe, marked occupational impairment was noted in October 2012, his overall symptomology at that time was described as moderate.  In sum, while the evidence reflects some symptoms that are contemplated by the higher ratings for mental disability, the Board finds that the Veteran's overall disability picture most nearly approximates a 50 percent rating for the entire period on appeal.  See 38 C.F.R. § 4.7.  

In making this determination, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating assigned herein for PTSD under any alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

As to whether an extraschedular rating is warranted for the Veteran's PTSD, the discussion above reflects that the symptoms are fully contemplated by the applicable rating criteria.  As indicated by the cases cited above, in particular Mauerhan v. Principi, 16 Vet. App. 436 (2002), the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  The Board therefore need not consider whether this disability causes marked interference with employment for purposes of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2013); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, __ Vet.App. __, __, No. 14-3390, 2016 WL 747304 at *9 (Feb. 26, 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Finally, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against a rating in excess of 50 percent.  As such, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied to this extent.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

ORDER

Entitlement to an evaluation of 50 percent for PTSD to include depressive disorder is granted prior to March 22, 2013, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an evaluation higher than 50 percent for PTSD to include depressive disorder at any time throughout the appeal period is denied.


REMAND

Entitlement to a TDIU was raised as part and parcel of his claim for an increased rating for PTSD, in a letter attached to the Veteran's August 2010 substantive appeal (VA Form 9) indicating that he had resigned from his job for medical reasons as well as other evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although a December 2010 rating decision deferred adjudication of entitlement to a TDIU, it does not appear that the AOJ has yet adjudicated this issue.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following actions:

After conducting any development deemed warranted, adjudicate the issue of entitlement to a TDIU.  If the benefit sought is not granted, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford a reasonable opportunity to respond before the case is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).
Department of Veterans Affairs


